Case: 4:21-cr-00259-RLW-SRW Doc. #: 18 Filed: 05/21/21 Page: 1 of 2 PageID #: 73




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION


 UNITED STATES OF AMERICA,              )
                                        )
                       Plaintiff,       )
                                        )   Case No. 4:21CR0259 RLW
 v.                                     )
                                        )
 XAVIER BROWN,                          )
                                        )
                      Defendant.        )



                          ENTRY OF APPEARANCE

      Assistant Federal Public Defender Kevin B. Gau enters his appearance

as appointed counsel of record for the Defendant Xavier Brown replacing all

counsel who have previously appeared on behalf of the Defendant.



                                    Respectfully submitted,


                                    /s/Kevin B. Gau
                                    KEVIN B. GAU 51595MO
                                    Assistant Federal Public Defender
                                    1010 Market Street - Suite 200
                                    St. Louis, Missouri 63101
                                    Telephone 314-241-1255
                                    FAX: 314-421-3177
                                    E-Mail: Kevin_Gau@fd.org

                                    ATTORNEY FOR DEFENDANT
Case: 4:21-cr-00259-RLW-SRW Doc. #: 18 Filed: 05/21/21 Page: 2 of 2 PageID #: 74




                         CERTIFICATE OF SERVICE


I hereby certify that on 05/21/2021, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which will send notification
of such filing to the Office of the United States Attorney.




                                    /s/ Kevin B. Gau
                                    KEVIN B. GAU 51595MO
